Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 19, 20 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roemer et al 7566226.
	Regarding claim 14, Roemer et al discloses a connection apparatus 200 for connecting electrical devices, comprising (a) a housing 202 including at least one housing portion; (b) a plurality of first 114,115 and second 116,117 conductor terminals arranged within said one housing portion, said first conductor terminals including first contacts 118-119, respectively, and said second conductor terminals including second contacts 120-121, respectively; and (c) a configuration plug including an insulating bar 152 arranged within said one housing portion and a plurality of third contacts 155-157 on said insulation bar, said configuration plug being guided for at least one of rotation and sliding movement of said insulating bar relative to said housing between at least two different positions (Figures 3A-C) while remaining within said one housing portion, said third contacts contacting said first and second contacts in two different configurations in said two different positions.
Regarding claim 19, Roemer et al discloses said housing 202 contains at least one insertion opening 104 for the insertion of a conductor into said conductor terminals.
Regarding claim 20, Roemer et al discloses said first 118,119 and second 120,121 contacts are configured to define one of a delta connection when said configuration plug 152 is in a first position and 
Regarding claim 23, Roemer et al discloses said housing 202 contains a channel (unnumbered) between said first 114,115 and second 116,117 conductor terminals, said configuration plug 152 being slidably guided within said channel.
Regarding claim 24, Roemer et al discloses said channel is one of straight and arcuate.
Regarding claim 25, Roemer et al discloses said at least one housing portion 202 comprises a lower housing portion (unnumbered) and said housing further includes an upper housing portion (unnumbered).
Regarding claim 26, Roemer et al discloses said configuration plug 152 defines at least one further housing portion which is one of rotatable and slidable relative to said first housing part. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al as applied to claim 14 above, and further in view of DE 2020 012519.
Regarding claim 16, DE ‘519 discloses first and second conductor terminals 8-10 are formed as direct plug-in connections, and to form the first and second conductor terminals of Roemer et al in this way thus would have been obvious, for ease of use.

Regarding claim 18, DE ‘519 discloses at least two (8,9 and 8,10) of said plug-in connections are combined into a multiple connection, and to form the plug-in connections of Roemer et al in this way thus would have been obvious, to allow for greater variety in connections.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al as applied to claim 15 above, and further in view of Orbanic 4718853.
	Regarding claim 21, Orbanic (front page) discloses third contacts 142 of said configuration plug 140 are formed as spring contacts, and to form contacts 155-157 of configuration plug 152 of Roemer et al as spring contacts thus would have been obvious, for good electrical engagement with the conductor terminals.
Regarding claim 22, Roemer et al discloses said insulating bar 152 includes a handle extension 204 which protrudes outwardly from said housing 202 and said configuration plug 152 is retained within said housing.
	The other references cited on Form 892 disclose similar configuration plugs.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833